Citation Nr: 1811004	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  13-05 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1984 to November 1987 and March 1990 to May 1994.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of a Department of Veteran Affairs (VA) Regional Office (RO.  


FINDINGS OF FACT

1.  The evidence shows the Veteran has been diagnosed with a sensorineural hearing loss disability that qualifies as a disability under 38 C.F.R. § 3.385; hazardous noise exposure in service is established based on the Veteran's competent lay testimony and discharge documents confirming a military occupational specialty as a Cannon Crewmember.

2.  The Veteran has provided competent lay reports indicating his hearing loss began at the same time his tinnitus did and gradually worsened over the years; a review of the record shows he reported tinnitus began circa 1995 on July 2010 examination, or roughly 15 or 20 years prior to a December 2012 VA examination.  

3.  Under the circumstances, the Board finds there is competent and probative lay evidence indicating the Veteran's sensorineural hearing loss has produced symptoms that have been continuous since the Veteran's second period of active service (from March 1990 to May 1994) or, at the very least, manifested within the first postservice year afterwards.  

4.  The negative nexus opinions provided by the July 2010 and December 2012 VA examiners are not adequate to adjudicate the claims because the examiners did not have the opportunity to consider the Veteran's statements regarding continuity of symptoms and improperly relied on the fact that the Veteran's separation audiometry was normal

5.  The evidence is at least evenly balanced for and against (in "relative equipoise") a finding that presumptive service connection is warranted for sensorineural hearing loss pursuant to 38 U.S.C. § 1112.



CONCLUSION OF LAW

Service connection for bilateral hearing loss is warranted.  38 U.S.C. §§ 1110, 1131, 1112, 1131, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2017).


ORDER

The appeal for service connection for bilateral hearing loss is granted.




____________________________________________
VICTORIA MOSHIIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


